On Petition foe a Rehearing.
Bicknell, C. C.
The appellee again insists that the evidence was not properly in the record. The record shows that a on motion Miss Mattie J. Evans is appointed official short*295hand reporter to take down the evidence in the cause, and she is duly sworn as such.”
The bill of exceptions, containing the evidence, is entitled of the cause, and commences, “Bill of exceptions No. 2,” “ Be it remembered,” etc.; then follows a statement of the evidence, and at the end of it are these words: “ This was all the evidence given in the cause; ” then follows the certificate of the judge who tried the cause, stating that, within the time given by the court, “ comes the defendant and presents this, his bill of exceptions in this cause, and prays the court that the same may be signed and sealed and made part of the record in this cause, which is done this said 29th day of December, 1880. (Signed) John F. Kibbey, Circuit Judge.”
This court has decided that where the bill of exceptions contains the statement, “ This was all the evidence given in the cause,” and is signed by the judge who tried the cause, it is immaterial by whom the bill was written. Williams v. Pendleton, etc., T. P. Co., 76 Ind. 87. Several other cases to the same effect have been decided at the present term.
The appellee also claims that the rulings of this court were wrong upon the instructions. These rulings were fully considered ; the reasons therefor appear in the principal opinion; it would be unnecessary to repeat them.
The petition ought to be overruled.
Per Curiam. — The petition for a rehearing is overruled.